Felton, J.
(After stating the foregoing facts.) Assuming that the Tennessee statute is open to the construction that the release of a cosurety or co-obligor does not release the other surety or obligor when the parties other than those not released stipulate that such other surety or obligor be not released, such a construction is contrary to the public policy of this State, as expressed by the Code, §§ 20-910, 103-201, and will not be enforced. Code, § 102-110; Shore Acres Properties Inc. v. Morgan, 44 Ga. App. 128 (160 S. E. 705); Sally v. Bank of Union, 150 Ga. 281 (3) (103 S. E. 400); Ulman, Magill & Jordan Woolen Co. v. Magill, 155 Ga. 555 (117 S. E. 657). It is unnecessary to pass upon the *655other assignments of error. The court did not err in dismissing the action on the motion in the nature of a general demurrer.

Judgment affirmed.

Stephens, P. J., concurs. Sutton, J., concurs specially.